     6:19-cv-03283-DCC           Date Filed 07/20/21         Entry Number 168      Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

James Van Connor, individually and on            )       Civil Action No. 6:19-cv-03283-DCC
behalf of a class of all persons and entities    )
similarly situated,                              )
                                                 )
                                 Plaintiff,      )
                                                 )
               vs.                               )
                                                 )
Independent Order of Foresters, One Life         )
America, Inc., Niche Market Insurers             )
Agency, Inc., and Mark Adams,                    )
                                                 )
                                  Defendants.    )
                                                 )

                      PLAINTIFF’S OPPOSITION TO DEFENDANTS
                      MOTION FOR AN INTERLOCUTORY APPEAL

       “An interlocutory appeal under § 1292(b) is the exception, not the rule. Accordingly, it

‘should be used sparingly,’ and the party seeking its application must persuade the court that

‘exceptional circumstances justify a departure from the basic policy of postponing appellate

review until after the entry of a final judgment.’” Coal. For Equity & Excellence in Md. Higher

Educ. v. Md. Higher Educ. Comm'n, No. CCB-06-2773, 2015 U.S. Dist. LEXIS 83741, at *8 (D.

Md. June 29, 2015) quoting Myles v. Laffitte, 881 F.2d 125, 127 (4th Cir. 1989). Here,

Independent Order of Foresters, One Life America, Inc. and Mark Adams (“Defendants”)

request for an interlocutory appeal falls short of this standard.


                                              STANDARD

       Under § 1292(b), a Court of Appeals may consider whether to permit an

interlocutory appeal only after a district judge certifies in writing that the issue presented from


                                                     1
     6:19-cv-03283-DCC          Date Filed 07/20/21       Entry Number 168        Page 2 of 6




the non-final order (1) involves a controlling question of law, (2) as to which there is substantial

ground for difference of opinion, and (3) immediate appeal would materially advance the

termination of the litigation. See 28 U.S.C. § 1292(b). All three elements must be satisfied to

obtain an interlocutory appeal. See Ahrenholz v. Bd. of Trustees of the Univ. of Ill., 219 F.3d 674,

676 (7th Cir. 2000).

                                           ARGUMENT

       I.      The Defendants have not met their burden to demonstrate that there is a
               substantial difference of opinion.


       The Fourth Circuit has stated that § 1292(b) should be used sparingly and its

requirements strictly construed. See Myles v. Laffitte, 881 F.2d 125, 127 (4th Cir. 1989). Indeed,

"[t]he Supreme Court has explained that only 'exceptional circumstances' can 'justify a departure

from the basic policy of postponing appellate review until after the entry of a final

judgment.'" Sierra Equity Grp., Inc. v. White Oak Equity Partners, LLC, 687 F. Supp. 2d 1322,

1324 (S.D. Fla. 2009) (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463, 475, 98 S. Ct.

2454, 57 L. Ed. 2d 351 (1978)).

       Here, the Defendants acknowledge the long line of case law supporting this Court’s

decision. The Defendants’ citation to one decision disagreeing with this Court’s opinion does not

create a substantial difference of opinion. The mere fact that district courts (whose opinions are

not binding in this Court) may not be universally aligned on an issue does necessarily mean that

there exists a substantial ground for difference of opinion. See, e.g., Singh v. Daimler-Benz, AG,

800 F. Supp. 260, 263 (E.D. Pa. 1992), aff'd, 9 F.3d 303 (3d Cir. 1993) (finding no substantial

ground for difference of opinion despite conflicting district court opinions). Rather, "the district



                                                  2
     6:19-cv-03283-DCC           Date Filed 07/20/21       Entry Number 168          Page 3 of 6




court has a duty to analyze the strength of the arguments in opposition to the challenged ruling

when deciding whether the issue for appeal is truly one on which there is a substantial ground

for dispute." Ga. State Conference of NAACP v. Fayette Cty. Bd. of Comm'rs, 952 F. Supp. 2d

1360, 1362 (N.D. Ga. 2013).

        As this Court explained in its decision denying the Defendants’ motion to dismiss:

                Because the moving Defendants’ arguments fall short of overcoming the
                highly persuasive on-point authority of the plurality’s footnote, and
                because Plaintiff’s position is consistent with the logic of AAPC’s majority
                holding and the law on severance, the Court finds that enforcement of the
                TCPA’s robocall restriction against non-government-debt collectors
                between 2015 and 2020 does not violate the Constitution. In so finding,
                the Court joins with the vast majority of other federal district courts, both
                in this circuit and elsewhere, to have considered the issue.

See ECF No. 162 at *10. Indeed, in its decision, this Court cited at least 19 decisions since

December of 2020 to have adopted the position of the Plaintiff and this Court. Id. at *10. The

reasoning of this Court and the “vast majority of other federal district courts” supports the same

position that there is not a “substantial difference of opinion” to justify a further stay of this

litigation, which was filed nearly two years ago now and is progressing toward the end of

discovery.


        II.     As another federal district court has held while denying a nearly identical
                motion, the putative class claims will continue regardless of the resolution of
                this question.

        As another federal district court recently held, a defendant’s appeal in a TCPA case

similar to this one would not fully resolve the litigation or present the “exceptional situation”

required for an interlocutory appeal. As this Court explained in Shen v. Tricolor Cal. Auto Grp.,




                                                   3
    6:19-cv-03283-DCC            Date Filed 07/20/21       Entry Number 168        Page 4 of 6




LLC, No. CV 20-7419 PA (AGRx), 2021 U.S. Dist. LEXIS 60369, at *3-8 (C.D. Cal. Feb. 11,

2021):

         In AAPC, a divided Court concluded that the TCPA's government debt exception
         was an unconstitutional content-based restriction on speech because it
         "impermissibly favored debt-collection speech over political and other speech, in
         violation of the First Amendment." 140 S. Ct. at 2344. Specifically, a three-
         Justice plurality, authored by Justice Kavanaugh, and joined by Chief Justice
         Roberts and Justice Alito, concluded that the government debt exception failed
         strict scrutiny, but could be severed from the remainder of § 227(b)(1)(A)(iii) to
         preserve the general ban on robocalls. Justice Sotomayor concluded that the
         government debt exception failed intermediate scrutiny, agreed that the provision
         was severable, and concurred in the judgment. Justices Breyer, Ginsberg, and
         Kagan would have concluded that the government debt exception was
         constitutional, but concurred in the judgment with respect to severability, while
         Justice Gorsuch, joined by Justice Thomas, concurred in the judgment that the
         government debt exception was unconstitutional, but for different reasons than
         those relied upon by Justice Kavanaugh, and dissented from Justice Kavanaugh's
         severability analysis and remedy.

         In its Motion to Dismiss, brought pursuant to Federal Rule of Civil Procedure
         12(b)(1), Defendant asserted that the Court lacks subject matter jurisdiction over
         the action as a result of the AAPC decision. According to Defendant, the Supreme
         Court's severance of the government debt exception acts prospectively, and that it
         could not have violated a statutory provision that contained an unconstitutional
         content-based restriction at the time it made the calls to Plaintiff's cell phone.

         The Court concluded, [*5] as an initial matter, that even if Defendant was correct
         that the TCPA cannot be constitutionally applied to it for robocalls made prior to
         the Supreme Court's AAPC decision, Plaintiff's claim for violation of the TCPA is
         not "wholly insubstantial and frivolous" for subject matter purposes. Instead, this
         Court reasoned that the 1st AC asserts a violation of a federal statute over which
         the Court possesses subject matter jurisdiction, and although the calls to Plaintiff's
         cell phone occurred prior to the Supreme Court's July 6, 2020 issuance of
         the AAPC decision, the 1st AC is asserted on behalf of a putative class with an
         alleged class period extending through the date of class certification, which has
         not occurred yet and therefore encompasses a time period during which
         Defendant admits that the TCPA may be constitutionally enforced against it. The
         Court therefore possesses subject matter jurisdiction over this action even if
         Defendant is correct that Plaintiff's individual claim is not viable because it seeks
         to enforce an unconstitutional statutory provision.




                                                   4
     6:19-cv-03283-DCC          Date Filed 07/20/21      Entry Number 168         Page 5 of 6




       Although not expressly briefed as a Rule 12(b)(6) motion, the Court also found
       Justice Kavanaugh's treatment of the issue raised in Defendant's [*6] Motion to
       Dismiss persuasive and concluded that Plaintiff's 1st AC stated a viable federal
       claim for a violation of the TCPA. Defendant now seeks certification of
       an interlocutory appeal of this Court's denial of Defendant's Motion to Dismiss…


       As the Court explained in denying the Motion to Dismiss, the class period alleged
       in the 1st AC extends through the date of class certification, which has not
       occurred yet, and therefore encompasses a time period during which Defendant
       admits that the TCPA may be constitutionally enforced against it. Accordingly,
       should a class be certified, even an interlocutory ruling in Defendant's favor on
       the non-enforceability of the TCPA for the period prior to the Supreme
       Court's AAPC decision would, at most, limit the claims of the class, [*8] but
       would not fully resolve the litigation. Defendant therefore fails to establish that its
       contemplated interlocutory appeal presents a controlling question of law or that an
       immediate appeal would materially advance the litigation. Additionally, should
       the Court deny Plaintiff's contemplated Motion for Class Certification, and this
       case proceed only on Plaintiff's individual claim, the minimal damages available
       for a single plaintiff pursuing a TCPA claim who received just a handful of calls
       and text messages before asking for the calls to stop, does not present the type of
       "exceptional" situation that would justify an interlocutory appeal.

Similar to the circumstances here, the class period alleged in this action extends through the Barr

decision and in the event class certification is denied, the Plaintiff’s $1,500 claim would not be

worthy of an interlocutory appeal.


                                         CONCLUSION

       For the forgoing reasons, Plaintiff respectfully requests that this Court deny Defendant’s

motion.




Dated: July 20, 2021                  PLAINTIFF, individually and
                                      on behalf of others similarly situated,

                                      By:



                                                 5
     6:19-cv-03283-DCC        Date Filed 07/20/21       Entry Number 168      Page 6 of 6




                                            DAVE MAXFIELD, ATTORNEY, LLC


                                            By: s/ David A. Maxfield
                                                  David A. Maxfield
                                                  Federal Bar No. 6293
                                                  Post Office Box 11865
                                                  Columbia, SC 29211
                                                  (803) 509-6800

                                            OF COUNSEL

                                            PARONICH LAW, P.C.
                                            Anthony I. Paronich
                                            Admitted Pro Hac Vice
                                            350 Lincoln Street, Suite 2400
                                            Hingham, MA 02043
                                            (508) 221-1510

                                            MURRAY MURPHY MOUL + BASIL LLP
                                            Brian K. Murphy
                                            Admitted Pro Hac Vice
                                            Jonathan P. Misny
                                            Admitted Pro Hac Vice
                                            1114 Dublin Road
                                            Columbus, OH 43215
                                            (614) 488-0400

                                            Attorneys for Plaintiff James Van Connor



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 20, 21, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF, which is being served this day on all counsel of

record via transmission of Notice of Electronic Filing generated by CM/ECF.

                                            s/        David A. Maxfield
                                                     David A. Maxfield




                                                 6
